PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/196500
Filing Date: 11/20/2018
Appellant(s): TENGLER, MARK

__________________
Edwin S. Flores
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 5/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A.) Claims 31 and 42 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
 B.) Claims 31-38, 41-52 and 54  are  rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 20050181050) in view of Hall et al. (US Patent 8,883,213),  Olon et al. (US 2004/0152783), Franz et al. (US 2003/0165564), Di Martino et al. (7,691,411) and  Moncrief et al. (US 2007/0099841). 
C.) Claims 31, 36, 42 and 48 are  rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 20050181050) in view of Hall et al. (US Patent 8,883,213),  Olon et al. (US 2004/0152783), Franz et al. (US 2003/0165564), Di Martino et al. (7,691,411) and  Moncrief et al. (US 2007/0099841) as applied to claims 31-38, 41-52 and 54 above, and further in view of Mousa et al. (US 2009/0022806).
D) Claims 31, 39-40, 42 and 53 are  rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 20050181050) in view of Hall et al. (US Patent 8,883,213),  Olon et al. (US 2004/0152783), Franz et al. (US 2003/0165564), Di Martino et al. (7,691,411) and  Moncrief et al. (US 2007/0099841) as applied to claims 31-38, 41-52 and 54  above and further in view of  Krenning et al.  (US Patent 5,324,522).
WITHDRAWN REJECTIONS
No rejections are withdrawn. The Examiner notes that Hirsch et al. (US 20050181050) was inadvertently misspelled and has been corrected to Hirsh et al.

(2) Response to Argument
Rejections A.), B.), C.) and D.)
	Appellant points to the Tables of the Examples for support of the amounts of active T3 +T4 being from 0.4 wt % to 3.0 wt % based on the microparticle. Appellant argues that the PTO has done nothing more than to argue lack of literal support, which is not enough. Ranges found in the claims need not correspond exactly to those disclosed in the specification, the issue is whether one skilled in the art could derive the claimed ranges from the disclosure. The skilled artisan would understand that the components of the calculation in the Table are those above the line and could calculate the weight percentages. Appellant submits that it is possible the Examiner has misread Table 1 to suggest the table is read vertically, however the tables in the Specification as filed include a horizontal line. Appellant presents Table 1 which is reproduced below for convenience. Appellant argues that paragraph 0048 of the specification discloses that in another specific embodiment, the two or more thyroid hormones are T4 and T3, and are provided a ratio of T4:T3 from 1:1 to 20:1.

    PNG
    media_image2.png
    753
    890
    media_image2.png
    Greyscale

 

	Appellant further argue in the case of the 20:1 the calculations are as follows:


    PNG
    media_image3.png
    290
    614
    media_image3.png
    Greyscale

In the case of the 1:1 ratio, the calculations are as follows: 

    PNG
    media_image4.png
    308
    771
    media_image4.png
    Greyscale

	In response, the Examiner respectfully submits that it is first noted that the Examiner did not misread Table 1 and some of the calculations provided are incorrect. For Example, in Table 1, the second T4max should be (0.5mg /33.33 mg +0.5 mg) X 100=1.5 wt % rather than the recited 0.15 wt %. The corrected portions are bolded for convenience. The second T3max should recite (0.025mg /33.33mg +0.025mg) X 100=0.075 mg. The total would then be 1.5+ 0.075=1.575.  The same incorrect calculations were used in the second T4max and T3max to calculate the 20:1 ratio. 
	In the instant case no ranges were presented in the disclosure of the specification beyond the calculations used by the Examples. With respect to changing 
See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). In the instant application, because Appellant’s calculation relies on weights from different compositions – the low and the high –in combination with ratios- calculated from one specific total of carrier (33.33 mg), the species identified by Appellant do not support the limitation of claim requiring a percentage of T3 and T4 relative to composition weight. 
In order to satisfy the written description requirement, there must be some indication that the inventors considered the genus to be part of their invention. Again, see Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1328 (Fed. Cir. 2000) 
The Examiner respectfully submits that the Examples were not clearly explained in the specification. It is not clear why Appellant is calculating low amount mg of T4 and T3 with the high amount of the Duolite (33.33) carrier instead of the low amount (0.0065). Mixing and matching the low and high mg dosage of the drug with the low and high dosage of the exchange resin was not clearly articulated by the disclosure. Assuming arguendo, there is support for the range, Appellant does not have basis for drug formulations beyond the total amount of carrier used for the calculation (33.333 mg). The formula recited to achieve the calculations is clear, however, what is unclear still remains how the Example is showing of a dual release multiparticulate. The Examiner does not see the first and second portions in this Example as it is based on just the one Duolite carrier. The Examiner further notes that it is not clear where the T3 max of 0.025 mg appears in the specification. The Examiner assumes Appellant picked a random number between 0.01300 mg and 0.500 mg. The Examiner disagrees that there is clear support for these values as one has too much to pick and choose in matching the low mg amount with the high mg amount of the T3 and T4 drug with low 
Appellant argues that the Examiner improperly applied the broadest reasonable interpretation standard to the prior art rather than considering what the prior art teachings fairly suggest. Hirsh teaches “volume filling” a resin particle with an active agent to prevent shrinkage of the resin particle. Appellant argues that to do so, Hirsh teaches that the resin particle is allowed to swell in a heated aqueous solution and an active agent is used to volume fill the resin particles; the volume filled resin particles are then dried and coated. The principal operation of Hirsh is that by volume filling the resin particles under high temperature prior to coating, the coated resin particles are unable to swell upon further exposure to water, thus preventing breakage of the coating. The temperature of loading is particularly important when loading heat-labile drugs that are hyperpotent such as thyroid hormones. 
In response, the Examiner respectfully submits that Appellant is focusing on one Example given by Hirsh rather than the disclosure of Hirsh as a whole. It is not seen where “volume filling” or swelling under “high temperatures” is required. The only recitation of a temperature was in the Example 1 of Hirsh and this was using a drug (Dextromethorphan) that is not as heat sensitive as thyroid hormones.  Claim 22 of Hirsh et al. discloses a method of making the drug delivery formulation comprising drug complexed to an ion exchange resin composing binding drug to ion exchange resins. The method does not require “high temperatures” and the drug is bound to ion drug is bound to the resin by exposure of the resin to the drug in solution via a batch or continuous process (such as in a chromatographic column). Typically, the drug-resin complex thus formed is collected by filtration and washed with an appropriate solvent to insure removal of any unbound drug or by-products. The complexes are usually air-dried in trays. Such processes are described in, for example, U.S. Pat. Nos. 4,221,778, 4,894,239, and 4,996,047”. In looking to U.S. Pat. 4,996,047, (hereinafter ‘047) this reference does not disclose a process that involves high temperatures and clearly demonstrates alternative methods may be used in loading the ion exchange resins. Example I A. of ‘047, this discloses forming the drug/resin at room temperature and then forming a coating such that the temperature is  70 °C (col. 11).  Hirsh et al. disclose the present invention is an alternative method of preparation of extended release coated drug-resin complexes without the use of impregnating agents and the coating method of ‘047 does not use a impregnating agent (col. 11, part B). Furthermore, there is no teaching in Hirsh et al. that requires high temperatures and the Example used a drug that was heat liable and thus used 90°C however, this is not a required method to make the compositions in Hirsh and one of ordinary skill in the art would know to avoid using heat labile compounds at high temperatures. This is further evidenced in looking to claim 22 of Hirsh which is drawn to the method of making the drug delivery ion exchange resin where no high temperature is required. Additionally, Hirsh et al. disclose using the same thyroid drug  Levothyroxine and thus would not use a method such that the drug would be degraded. Applicant has stated that it is well known that thyroid hormones (e.g., Levothyroxine) are heat liable drugs.  As such, one skilled in the art would not use high  Appellant is assigning a process and temperature to all the drugs and disclosure of Hirsh et al. when this is merely one exemplified method but not the only method of manufacturing drug loaded ion resins. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Appellant argues that, as explained in the Declaration of Mark Tengler, filed October 25, 2019, “first, the skilled artisan will recognize that thyroid hormones are heat-labile” and Won states in its abstract that when thyroid hormones are heated, the most rapid decomposition occurring at the beginning of heating and at 80°C Won found significant degradation of thyroid hormones. Thus, Won teaches that thyroid hormones are heat-labile, specifically, at a temperature lower than that used by Hirsh. Following the teachings of Hirsh, an indeterminate amount of the thyroid hormones would degrade at 90°C, this eliminating the ability to carefully dose these potent hormones. Given the small amount of thyroid hormone used it would be impossible to achieve consistent dosing when the thyroid hormones are rapidly degrading and Won teaches that the thyroid hormones degrade at different rates. Thus, the skilled artisan would be unable to predict the amount of T3 and/or T4 degraded during the 4 hours of heating at 90 °C as taught by Hirsh. Appellant also argues the Examiner used impermissible hindsight to dismiss the showing that when reading Hirsh as a whole, would not use the Hirsh methodology, viz., high-temperature treatment loading of active agent onto a resin. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner did not dismiss the showing of Appellant but rather Appellant is relying on one embodiment, Example 1 of Hirsh, with the high temperature, when Hirsh does not limit the method to using these high temperatures. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

 It is noted that instant specification discloses “another example of the present invention includes a method of making a pharmaceutical composition comprising: attaching one or more thyroid hormones or analog thereof with ion-exchange resin particles to form drug-resin particles” (para 0052). Paragraphs 0010 and 0013 also discloses “attaching thyroid hormone(s) or analogs thereof to ion-exchange resin particles to form drug-resin particles”. The binding does include geometric dilution (para 0047) which a well-known method. Paragraph 0048 of the instant specification discloses “the T4, T3, and/or analogs thereof, can be attached to ion-exchange resin particles are acidic cation exchange resins. For example, the ion-exchange resin particles can be basic anion exchange resin. The resin may be further coated, e.g., coating of the one or more modified release drug resin particles comprises a triggered-release coating that is triggered by a pH change”. 
In looking to Hirsh et al, the reference discloses “other entities can also be other drugs, which can be on resins or coated while on resins; or may be present as particulates or in solution or dispersion, with or without coatings for control of release. Other entities could be instead, or in addition, be dissolved in a carrier or solvent, or, especially if liquid (but not exclusively), could comprise at least a portion of a carrier or solvent for the drug-loaded ion exchange resins, whether or not the latter are coated. The coating on the drug-containing ion-exchange particles may be an extended release coating, taste masking coating, enteric coating, delayed release coating or a combination of these coatings. If drug is in the formulation in an unbound form, drug particles can optionally be coated directly with the various coatings described above” (para 0100). Hirsh et al.  further states  “the drug-containing ion-exchange particles may be coated with an extended release coating, taste masking coating, enteric coating, delayed release coating or a combination of these coatings. If drug is in the formulation in an unbound form, drug particles can optionally be coated directly with the various coatings described above” (para 01010).
Hirsh et al. discloses “binding of drug to resin can be accomplished according to four general reactions. In the case of a basic drug, these are: (a) resin (Na-form) plus drug (salt form); (b) resin (Na-form) plus drug (as free base); (c) resin (H-form) plus drug (salt form); and (d) resin (H-form) plus drug (as free base). All of these reactions except (d) have cationic by-products and these by-products, by competing with the cationic drug for binding sites on the resin, reduce the amount of drug bound at equilibrium. For basic drugs, stoichiometric binding of drug to resin is accomplished only through reaction (d)” (para 0046). “Four analogous binding reactions can be carried out for binding an acidic drug to an anion exchange resin. These are: (a) resin (Cl-form) plus drug (salt form); (b) resin (Cl-form) plus drug (as free acid); (c) resin (as free base) plus drug (salt form); and (d) resin (as free base) plus drug (as free acid). All of these reactions except (d) have ionic by-products and the anions generated when the reactions occur compete with the anionic drug for binding sites on the resin with the result that reduced levels of drug are bound at equilibrium. For acidic drugs, stoichiometric binding of drug to resin is accomplished only through reaction (d)” (para 0047). 
non-limiting examples”, in other words, the Examples are not limiting (para 0105). Hirsh et al. disclose “loading the drug onto the resin using the convenient salt: salt method described above, in which, for example, a soluble drug in a salt form is mixed with an ion exchange resin of opposite charge, also in a salt form. Alternatively, the non-salt forms of the drug and/or the resin can be used, with the total amount of drug to be applied kept at a lower level than that which would saturate the resin. In either case, the extra step of impregnation with polyethylene glycol or the like is eliminated” (para 0049). Hirsh et al. also disclose “control of the release of drugs from drug-resin complexes is possible with the use of a diffusion barrier coating on the drug-resin complex particles. Several processing methods to achieve extended release coatings on drug loaded resin particles have been described (see for example U.S. Pat. No. 4,996,047, 4,221,778, and 4,894,239); any of these may be used to obtain an extended release drug composition. The present invention discloses an alternative method of preparation of extended release coated drug-resin complexes without the use of impregnating agents” (para 0058). In other words Hirsh disclose loading drug onto rein using conventional 
Hirsh et al. states that “in addition to known methods of processing drug-loaded resins to obtain stable extended release coatings, it was found that coating of drug loaded ion-exchange resins with an acrylic polymer based coating results in a stable extended release composition without use of impregnating agents, even when the drug loading is conducted by binding the salt form of the drug with the salt form of the resin, rather than binding the free base of the drug with resin in its acidic form as described by Kelleher et al and Nonomura et al. Drug-resin complexes obtained by binding the salt form of the drug with the salt form of the resin have drug loadings lower than Kelleher et al and Nonomura et al reported as necessary to obtain stable extended release coatings without the use of impregnating agents” (para 0062).
Hirsh et al. further states “any coating procedure which provides a continuous coating on each particle of drug-resin complex without significant agglomeration of particles may be used. Coating procedures known in the pharmaceutical art including, but not limited to, fluid bed coating processes and microencapsulation may be used to obtain appropriate coatings. Modifications and variations of the compositions and methods of use thereof will be obvious to those skilled in the art and are intended to come within the scope of the following claims” (para 0134). Hirsh et al. also states “drug is bound to the resin by exposure of the resin to the drug in solution via a batch or continuous process (such as in a chromatographic column). Typically, the drug-resin complex thus formed is collected by filtration and washed with an appropriate solvent to insure removal of any unbound drug or by-products. The complexes are usually air-dried in trays” (para 0048). Hirsh also goes on to state that “several processing methods to achieve extended release coatings on drug loaded resin particles have been described (see for example U.S. Pat. No. 4,996,047, 4,221,778, and 4,894,239); any of these may be used to obtain an extended release drug composition. The present invention discloses an alternative method of preparation of extended release coated drug-resin complexes without the use of impregnating agents” (para 0058). Contrary to Appellant’s assertion, Hirsh et al. does not limit to using high temperatures such as 90°C. In fact Hirsh et al. discloses use of drugs which encompass the same drug T4 claimed (i.e., Levothyroxine para 0035). Absent any evidence of criticality, one of ordinary skill in the art would know to incorporate the desired amount of drug(s) depending on the drug(s) chosen for the desired treatment of administering such drug(s).As admitted by Appellant “the skilled artisan will recognize that thyroid hormones are heat-labile” (e.g., T4 levothyroxine) and thus one of ordinary skill in the art would know not to use high temperatures that degrade these heat sensitive drugs. Hirsh does not require this as claim 22 of Hirsh recites the method where drug is bound to the ion exchange resin without a specific requirement of high heat.  
Appellant further argues that Hirsh relies on “volume-filing a resin rather than the interaction between active agent and the resin. Appellant states that it was demonstrated that following the teachings of Hirsh using drug loaded to 15 weight percent, failed to yield a functional particle. Appellant submitted the Declaration of Mark Tengler on Jan 14, 2021 in which the manufacturer of the resin taught by Hirsh was asked to follow the teachings of Hirsh to make an active-loaded resin coated particle in 
	In response, the Examiner was not requiring additional unlimited prior art testing. Appellant has not provided any evidence of criticality and has not demonstrated that the claimed drugs, (i.e., the thyroid hormones) would not achieve the release profiles. The Declaration of Mark Tengler presented was using ibuprofen loaded with the double heating method. Hirsh et al. does not limit the teachings to high temperature methods and Appellant pointed out in paragraph 14 of the Declaration that the resin is heated to 90 °C. Appellant is improperly limiting Hirsh et al. to one embodiment. A reference may In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As discussed above in looking at the instant application and Hirsh et al., the drug loaded ion exchange resins are made via the similar methods known in the art (i.e., through basic anion exchange resins or acidic exchange resins). One cannot ignore the explicit teachings of Hirsh et al.  which state less than 24 % drug can be loaded and the methods to achieve it are not limited to just Example 1 of Hirsh. Appellant is also arguing the reference individually as Hall et al. disclose  similar ion exchange resins as in  Hirsh et al. where the  drugs of Hall include hormonolytics and thyroid agents (col. 10, lines 35-38). The drug(s) may be loaded in a specific concentration to allow the specific release of the drug over a given time range where about 1% and about 50% are contemplated with the present invention (col. 9, lines 41-44). 1 % to 50 % overlaps with the range of 0.04 %-3 %. Appellants did not provide any evidence of criticality. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
	Appellant next argues that with regard to simple substitution of one known element for another to obtain predictable results if any of the findings cannot be made 
	In response, the Examiner respectfully submits that simple substitution is merely one of the rationales that may support a conclusion of obviousness. 
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.

Regarding the instant case, the difference of Hirsh et al. was that the T3 and T4 thyroid hormones together were not taught although Hirsh did disclose T4 among the choice of suitable drugs. The secondary references established motivation that would have led one of ordinary skill in the art to modify and combine prior art teachings to arrive at the claimed invention, namely using T3 and T4 in the amounts recited. Hirsh et al. disclose generally less than  24 % drug and is not limited to methods using of high temperature manufacturing and Hall et al. disclose the same ion exchange resins as 
Franz et al. disclose stable T3/T4 compositions where the amounts can vary as desired but are preferably in 0.00001 to about 10 wt % where the T3 and T4 are sodium form however, Di Martino et al. shows overlapping amounts of T3/T4 which may or may not be in salt form (sodium) or combinations which can be used in overlapping amounts 0.0001-1 %. Moncrief et al. was relied upon only for the statement that “one of ordinary  skill in the art would recognize a variety of structures, such as bead constructions and coatings, useful for achieving particular release profiles and that combined forms of release are known to persons of ordinary skill in the art”. This statement is also mirrored in Olon which states “it is also possible for the dosage form to combine any forms of release known to persons of ordinary skill in the art. These include immediate release, extended release, pulse release, variable release, controlled release, timed release, sustained release, delayed release, long acting, and combinations thereof. The ability to obtain immediate release, extended release, pulse release, variable release, controlled release, timed release, sustained release, delayed release, long acting characteristics and combinations thereof is known in the art”. Thus, taking into account the combined teachings of the prior art” one skilled in the art would know to incorporate desired the amount of drug (T3 and T4) for the desired treatment purpose. Appellant has provided no evidence of criticality.

	In response, the Examiner respectfully submits that Hall et al. discloses using the same ion exchange resin coatings as Hirsh where drugs include hormonolytics and thyroid agents (col. 10, lines 35-38) and the drug may be loaded in a specific concentration to allow the specific release of the drug over a given time range where about 1% and about 50% are contemplated with the present invention (col. 9, lines 41-44). 1 % to 50 % overlaps with the range of 0.04 %-3 %. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). One cannot ignore that Hirsh et al. disclose 24 % or lower or that Hall disclose the same ion exchange resins as in Hirsh et al. where the drugs may be loaded in overlapping amounts. 
	Appellant argues that Olon fails to teach the claimed weight percent and that the reference yields wildly inconsistent dosing, as can be seen by the figures. What Olon actually teaches is the use of T4 to affect the steady state serum levels of T3 in vivo. 
	In response, the Examiner respectfully submits such combination and use of thyroid hormones would have been obvious to one of ordinary skill in the art following the teachings of Hirsh in combination with Olon. Hirsh et al. discloses that drugs that bear acidic or basic functional groups and thus may be complexed with an ion exchange resin include levothyroxine. Hirsh et al. discloses that “multiple drugs may be simultaneously administered in the same dosage form. Acidic or basic drugs may be administered either as complexes with ion-exchange resins or as unbound compounds within the final formulation (para 0095).” Hirsh et al. discloses hormonolytics and specifically mentions levothyroxine.
Olon et al. does not teach away from controlled release as Olon discloses “in
another embodiment, the methods of the invention are supplemented or combined with
a control release agent in the formulation to further improve steady-steady state or time
release of the T3 or T4. In a preferred embodiment the T3 or T4 is covalently linked to
one or more amino acids resides”. The covalent linkage is an alternative embodiment
and it is recognized that the T3 or T4 can be combined with controlled release agent to
improve steady-steady state or time release. Olon et al.  further teaches that “it is also
possible  for the dosage form to combine any forms of release known to persons of
ordinary skill in the art. These include immediate release, extended release, pulse
release, variable release, controlled release, timed release, sustained release, delayed
release, long acting, and combinations thereof. The ability to obtain immediate release,
extended release, pulse release, variable release, controlled  release, timed release,
sustained release, delayed release, long acting characteristics and combinations
thereof are  known in the art” (para 0038). Olon also discloses ratios T3 and T4 that overlap with the instant invention and Olon states “at the proper ratio approximately equal bioavailability can be established” (para 0024). Olon et al. disclose T4/T3 ratios between about 1:1 and about 4:1 and at these ratios, the presence of T4 results in sustained absorption TT3 concentration curve (para 0027) which explicitly overlap with the ratio of instant claim 42 reciting T4/T3 ratio of 1:1 to 20:1. 
Appellant next argues that Franz teaches immediate release solid dosage forms and does not teach how to overcome the central problem of Hirsh, or provide the elements missing from Hirsh, hall and Olon. 
In response, the Examiner respectfully submits that Franz need not recognize “how to overcome the problems of Hirsh”. Franz was relied upon to show T4 and T3 and that these actives in dosage forms can vary as desired are preferably included in amounts of 0.0001 to 10 weight % where the claimed amounts of T3 and T3 are from 0.04 to 3 % which are amounts that overlap with the desired amounts claimed 0.04-3 wt %.  Appellant is also arguing the references individually.
	Appellant next argues that Di Martino is said to teach various concentrations of T3 and T4, however, this reference is limited to immediate release form. 

	Appellant argues that Moncrief teaches the formulation of pro-drugs by covalent conjugation of active agent to amino acid or peptide which leads to significant changes in the release profile. Thus, nothing in Moncrief teaches how to overcome the central problem of Hirsh, or provide the elements or limitations missing from Hirsh, Hall, Olon, Franz and Di Martino. 
	In response, the Examiner respectfully submits that Appellant is arguing the references individually. Franz was used to show overlapping amounts of T3/T4 and Di Martino et al. also discloses salts and mixtures of these hormones can be used in overlapping concentrations. Moncrief was only relied upon as evidence that one of ordinary skill in the art would recognize a variety of structures, such as bead constructions and coatings, useful for achieving particular release profiles and that combined forms of release are known to persons of ordinary skill in the art (para 0153).  As such, one of ordinary skill in the art would select the desired profiles which are known to persons of ordinary skill in the art and the incorporation the desired drug such as T3 and T4 thyroid hormones in overlapping amounts are known to one of ordinary skill in the art. De Martino et al. was not relied upon for the prodrug. One cannot show nonobviousness by attacking references individually where the rejections are based on In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, Hall disclose inclusion of thyroids and in overlapping amounts (1-50%). Absent any evidence of criticality, one of ordinary skill in the art would know to incorporate the desired amount of drugs depending on the drugs  chosen for the desired treatment of administering such drugs. 
	With regards to Mousa, Appellant argues that  it does not overcome the central problem of Hirsh or provide elements or limitations missing from Hirsh, Hall, Olon, Franz, Di Martino and Moncrief and Mousa only teaches thyroid hormone analogs.
In response, the Examiner respectfully submits that Appellants are arguing the references individually. Mousa et al. teach thyroid hormone analogs include triiodothyronine (T3), levothyroxine (T4), T4 or T3 N-Methyl, T4 or T3 N-Ethyl, T4 or T3 N-Triphenyl, T4 or T3 N-Propyl, T4 or T3 N-Isopropyl, T4 or T3 N-tertiary butyl, 3,5-dimethyl-4-(4′-hydroxy-3′-isopropylbenzyl)-phenoxy acetic acid (GC-1), or 3,5-diiodothyropropionic acid (DITPA), tetraiodothyroacetic acid (TETRAC), and triiodothyroacetic acid (TRIAC). The nanoparticles can be used to treat thyroid cancer and tetrac nanoparticles reduce the risk of hypothyroidism (para 0194). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known thyroid hormone for another with a reasonable expectation of success especially since Hirsh et al. disclose hormonolytic compounds may be used in the ion exchange resin compositions. Substitution of one known thyroid for another would  yield predictable results to one of ordinary skill in the art.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
	Appellant lastly argues that Krenning only teaches a single dose of T3 or T4 and not their combination on both a first and second portion.
In response, Krenning was relied upon to address the limitations that are further required by dependent claims 39, 40 and 53. Claims 39 and 53 recite “wherein the amount of the T4 is from 0.013 to 0.30 mg of levothyroxine per dose” and claim 40 recites the amount of the T3 is 50 to 5 weight percent of an equivalent of levothyroxine sodium per dose. 
Krenning et al.  (disclose Example 1 disclose 0.78 mg combined hormones where T4 is 0.075 mg. Furthermore, Krenning et al. disclose the amount of T-3 or T-4 contained within a pharmaceutical preparation will also depend on the amount of drug which actually releases from the preparation into the gastrointestinal tract. The amount . The Examples disclose amounts that overlap with the claimed amount. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the desired dosage for the purpose of providing effective treatment such as treating hypothyroidism. Appellant is again arguing the references individually.
In summary, the Examiner does not find Appellant’s main argument against Hirsh et al. convincing  because  Hirsh et al. disclose modifications and variations of the compositions and methods of use thereof will be obvious to those skilled in the art and are intended to come within the scope of the following claims (Para 0134). Appellant is incorrectly assigning a process and temperature (90 °C) to all of the drugs and disclosure of Hirsh et al. when this is merely one exemplified method but not the only method of manufacturing the ion exchange resins. The Declaration presented used the Exemplified method of Hirsh et al. at 90 °C, however, .Hirsh does not require that all the ion exchange drug coated particles are made in the manner exemplified in the Example where the temperature must be 90°C. A reference is good for all it suggests and teaches and not just the preferred embodiments in the Examples. 



Respectfully submitted,
	/Danah Al-Awadi/
Examiner, Art Unit 1615

Conferees:
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615 

/FREDERICK F KRASS/           Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.